ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
PER CURIAM:
This Court affirmed the district court’s denial of Henderson’s successive federal habeas petition in which he claimed that he is intellectually disabled and thus ineligible to be executed under Atkins v. Virginia, 536 U.S. 304, 122 S.Ct. 2242, 153 L.Ed.2d 335 (2002). Henderson v. Stephens, 791 F.3d 567 (5th Cir. 2015). The Supreme Court granted certiorari, vacated our judgment, and remanded this case to us for further consideration in the light of Moore v. Texas, — U.S. -, 137 S.Ct. 1039, 197 L.Ed.2d 416 (2017). Henderson v. Davis, — U.S. -, 137 S.Ct. 1450, 197 L.Ed.2d 644 (2017). It appears that the remand from the Supreme Court is best vetted and addressed first by the district court.
Accordingly, we VACATE the judgment of the district court and REMAND this case to the district court for further proceedings in the light of Moore.